 Case: 3:21-cr-00031-WHR Doc #: 20 Filed: 04/13/21 Page: 1 of 1 PAGEID #: 53


                                                                    '
                                                                    '    I · .,.

                                                                                   ...'
                                                               lll;;4P
                                                              .         t? IJ               . ._r·
                                IN THE UNITED STATES DISTRICT ·COURT               Pif
                                 FOR THE SOUTHERN DISTRICT OF OHIO                        <-·;
                                         WESTERN DIVISION                                        6
UNITED STATES OF AMERICA                                CASE NO .       3 : 21 - CR- 31-WHR

            v.

CALVIN TRIBBLE                                          ORDER UNSEALING INDICTMENT
                                                        AND ENTIRE CASE




         IT IS HEREBY ORDERED that the Indictment filed herein and

ordered sealed by the order of this Court on March 23 ,                                   2021 , be

unsealed by the Clerk of Cou rts.



DATE :      J....J -   I .3-   1.1
                                                 WALTER H. RICE
                                                 Judge U. S. District Court
